                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 STEVEN J. HOPP,                                )     Case No. 1:18-cv-507
                                                )
        Plaintiff,                              )     JUDGE CHRISTOPHER A. BOYKO
                                                )
        v.                                      )     MAGISTRATE JUDGE
                                                )     THOMAS M. PARKER
 ARTHUR J. GALLAGHER & CO.,                     )
                                                )
        Defendant.                              )     ORDER
                                                )

       This matter is before the court on referral for disposition of Nonparty, The James B.

Oswald Company’s, (“Oswald”) motion to quash subpoenas. ECF Docs. 33 & 34. Oswald

moves the court to quash a subpoena issued to it as well as 17 subpoenas issued to other non-

parties. Defendant Arthur J. Gallagher & Co., (“Gallagher”) filed a brief in opposition and

Oswald filed a reply in support. ECF Docs. 36 and 37.

       Because Oswald lacks standing to challenge the subpoenas issued to other non-parties, its

motion to quash the 17 subpoenas issued to other non-parties is DENIED. Regarding the

subpoena issued to Oswald, the court DENIES Oswald’s motion to quash but MODIFIES the

scope of the subpoena to the time period of December 1, 2017 to the present. Subject to the

conditions expressed below, Oswald must produce the documents requested in the modified

subpoena on or before January 19, 2019.
I.     Relevant Background Information

       This case involves an employment agreement between plaintiff, Steven J. Hopp, and his

former employer, Gallagher. ECF Doc. 20 at Ex. A. Hopp resigned from Gallagher on February

27, 2018. ECF Doc. 20 at ¶ 22. On March 5, 2018, Hopp filed this lawsuit seeking declaratory

judgment on the validity of the employment agreement and claiming that Gallagher improperly

compensated him. ECF Doc. 1. Hopp began working for Oswald on April 30, 2018. ECF Doc.

20 at ¶ 23. Hopp filed an amended complaint on July 6, 2018. ECF Doc. 20. On July 23, 2018,

Gallagher filed an answer and counterclaim for breach of the employment agreement. ECF Doc.

22 at Page ID # 376. Gallagher claims that Hopp is improperly soliciting Gallagher’s customers

in breach of the agreement.

II.    Standing to Challenge Other Non-Parties’ Subpoenas

       Gallagher argues that Oswald does not have standing to challenge the subpoenas issued

to the other non-parties. The court agrees. “[A]bsent a claim of privilege, a party has no

standing to challenge a subpoena to a nonparty.” Novovic v. Greyhound Lines, Inc., 2:09-CV-

00753, 2012 U.S. Dist. LEXIS 9203, at *23 (S.D. Ohio Jan. 26, 2012) (quoting Donahoo v. Ohio

Dep't of Youth Servs., 211 F.R.D. 303, 306 (N.D. Ohio 2002)) (internal quotation marks

omitted). See also Mann v. University of Cincinnati, Nos. 95-3195 and 95-3292, 1997 U.S. App.

LEXIS 12482, at *13 (6th Cir. May 27, 1997) (citing 9A CHARLES ALAN WRIGHT AND ARTHUR

R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2459 (1995) (noting that “ordinarily a party

has no standing to seek to quash a subpoena issued to someone who is not a party to the action

unless the party claims some personal right or privilege with regard to the documents sought”));

Waite, Schneider, Bayless & Chesley Co. L.P.A. v. Davis, No. 1:11-cv-0851, 2013 U.S. Dist.

LEXIS 5253, at *14-15 (S.D. Ohio Jan. 14, 2013) (“The only basis upon which a party could



                                                2
have standing to quash a non-party subpoena would be a claim or personal right or privilege.”)

(citing Hackmann v. Auto Owners, Ins. Co., No. 2:05-cv-876, 2009 U.S. Dist. LEXIS 15128

(S.D. Ohio Feb. 6, 2009)) (internal citations omitted).

       Oswald contends that it has standing because it is seeking to protect a privilege or

personal right. Personal rights or privileges supporting a claim to standing “have been

recognized with respect to personal bank records, information in a personnel file, corporate bank

records, or Indian tribal records.” Waite, Schneider, Bayless & Chesley Co. L.P.A., 2013 U.S.

Dist. LEXIS 5253, at *15. But here, the nature of Gallagher’s claim against Hopp makes the

communications between Oswald and the subpoenaed non-parties central to this lawsuit.

Gallagher claims that each of the subpoenaed parties were its former clients who moved their

business to Oswald after Hopp started working there. Conversely, Oswald, by making a bare

claim of privilege, has not sufficiently explained the privilege or personal right it seeks to

protect. Its new employee’s direct and indirect communication with Gallagher’s former clients is

a central issue in this lawsuit and no recognized privilege or personal right protects this

information in blanket fashion. Because Oswald has not demonstrated it has standing, the

motion to quash the 17 other non-party subpoenas must be denied.

III.   Subpoena Issued to Oswald

       Oswald does have standing to challenge the subpoena Gallagher served upon Oswald.

The Federal Rules of Civil Procedure grant parties the right to “obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense. . . .” Fed. R. Civ. P.

26(b)(1). Relevance for discovery purposes is extremely broad. Lewis v. ACB Business

Services, Inc., 135 F.3d 389, 402 (6th Cir. 1998). However, “district courts have discretion to

limit the scope of discovery [when] the information sought is overly broad or would prove



                                                  3
unduly burdensome to produce.” Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288,

305 (6th Cir. 2007) (citing Fed. R. Civ. P. 26(b)(2)). In determining the proper scope of

discovery, a district court balances a party’s “right to discovery with the need to prevent ‘fishing

expeditions.’” Conti v. Am. Axle & Mfg., No. 08-1301, 326 Fed. Appx. 900, at *907 (6th Cir.

May 22, 2009) (quoting Bush v. Dictaphone Corp., 161 F.3d 363, 367 (6th Cir. 1998)).

       Under Rule 45, parties may command a nonparty to, inter alia, produce documents. Fed.

R. Civ. P. 45(a)(1). Rule 45 further provides that “the issuing court must quash or modify a

subpoena that: (i) fails to allow a reasonable time to comply; * * * (iii) requires disclosure of

privileged or other protected matter, if no exception or waiver applies; or (iv) subjects a person

to undue burden.” Fed. R. Civ. P. 45(c)(3)(A)(i), (iii), (iv). The movant bears the burden of

persuading the court that a subpoena should be quashed. See, e.g., Baumgardner v. Lousiana

Binding Serv., No. 1:11-cv-794, 2013 U.S. Dist. LEXIS 27494, at *4 (S.D. Ohio Feb. 28, 2013);

Williams v. Wellston City Sch. Dist., No. 2:09-cv-566, 2010 U.S. Dist. LEXIS 122796, at *21

(S.D. Ohio Nov. 2, 2010).

       Gallagher argues that the court should deny Oswald’s motion because it did not comply

with Judge Boyko’s standing orders and Local Rule 37.1. In response, Oswald argues that it is

not a party to this lawsuit and is not bound by Judge Boyko’s order or the Local Rule. This

argument seems somewhat disingenuous because plaintiff’s counsel represents Oswald and

would certainly have been aware of the court’s orders and the local rule. However, giving

Oswald the benefit of the doubt, the court will not apply Judge Boyko’s order and Local Rule

37.1 to summarily dismiss this non-party motion to quash.

       Gallagher also argues that Oswald’s objections to the subpoenaed information is

conclusory. In its motion, Oswald lists some of the subpoenaed categories of information and



                                                  4
states that these items “are clearly privileged and proprietary business records, as well as almost

entirely irrelevant.” ECF Doc. 33 at Page ID# 669-670. But Oswald has not explained the

privilege that purportedly applies to the documents or how they are irrelevant.1 Gallagher

represents that it is seeking information showing that Hopp directly or indirectly solicited

Gallagher’s customers in violation of his employment agreement. Oswald may have legitimate

objections to producing some of these documents but refusing to provide any response on a bare

claim of privilege is insufficient.

        Oswald also contends that the subpoena is overbroad and unduly burdensome. For

example, Oswald argues that Gallagher has requested information regarding 144 customers or

potential customers but has only alleged that Hopp acted improperly with respect to 14 specific

entities in the counterclaim. This argument is flawed. Gallagher has listed 14 specific entities

which it believes Hopp has already solicited. But Gallagher is entitled to conduct discovery to

learn whether Hopp contacted any other entities from his Gallagher book of business.

        Oswald also complains that Gallagher has requested over three years of “any and all

electronic correspondence, documents, emails and text messages, etc.” for fifteen Oswald

employees and also those employees’ “administrative assistant(s), support staff, assistant, direct

reports, spouses, family members and friends.” ECF Doc. 33 at Page ID# 675.

        Both Gallagher and Oswald state that the attorneys tried to resolve the discovery dispute

before Oswald filed the motion to quash. But, the submitted correspondence shows very little

depth to the effort to resolve this dispute. Oswald’s attorneys’ correspondence asserted broad




11
  Oswald argues that Request No. 15 seeks privileged material because Gallagher requests law firm invoices related
to Hopp. Oswald does not cite any case law supporting its argument that legal invoices are privileged. Moreover,
Request No. 15 requests that Oswald redact any narrative of the work performed and provide only the dates and
amount of time spent on each task. ECF Doc. 33 at Page ID# 547.

                                                        5
objections to specific requests as a basis for completely refusing to produce any information in

response to any part of the subpoena. ECF Doc. 36-4 at Page ID# 1052-1053.

       Gallagher’s counterclaim directly relates to Hopp’s employment with Oswald and any

direct or indirect solicitation of Gallagher’s customers leading up to and following his

resignation. Gallagher should be permitted to conduct this discovery and Oswald has not shown

that the Gallagher’s Oswald subpoena should be quashed for any of the reasons listed in Fed. R.

Civ. P. 45(A).

       Rather than quashing a subpoena, Fed. R. Civ. P. 45 permits the court to modify it. Here,

Oswald argues that the subpoena is overly broad and unduly burdensome, but it has not

suggested any specific limitations to the scope of the subpoena. Upon due consideration of the

parties’ arguments, the court agrees that the time period covered by the subpoena is too broad

and will limit the scope of Gallagher’s Oswald subpoena to the time period of December 1, 2017

to the present. Oswald shall respond to Gallagher’s subpoena within 30 days of this order.

       Notwithstanding this order, the court is sensitive to Oswald’s claims that the subpoena is

burdensome and, potentially, over broad in other respects. The court will consider imposing

further specific limitations upon the subpoena. Oswald is ordered to submit to Gallagher

proposed specific limitations to the scope of the subpoena within five days of this order. If

Oswald submits additional proposed limitations to the subpoena, Gallagher will have five days to

respond to the proposed limitations. Counsel are ordered to confer within two days thereafter

regarding any proposed limitations to Gallagher’s Oswald subpoena and to make a good faith

effort to resolve such disputes without need for court involvement. In the event such disputes

cannot be resolved, counsel for Oswald shall advise the court and a hearing on the remaining

issues in dispute will be conducted promptly.



                                                 6
